Appeal by defendant from a judgment of the County Court, Nassau County, rendered February 17, 1976, convicting him of grand larceny in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review an order of the same court, dated January 26, 1976, which denied defendant’s motion to suppress evidence. Order and judgment affirmed. People v T. (48 AD2d 779, revd on dissenting opn of Presiding Justice Stevens 39 NY2d 1028 ), is inapposite. In that case, the conduct of the defendant did not rise above suspicion. Here, in addition to the suspicious conduct of defendant and his companion, there was testimony from the police officer who was following the two men that defendant entered one store from the rear entrance while the companion entered it from the front, and that, thereafter, defendant entered a Nu-Way store without packages and left it carrying a brown box. A salesgirl informed the police that defendant had not made a purchase and that he had walked past a line of people waiting to pay for their merchandise. Under these circumstances, there was probable cause to stop and arrest defendant (cf. People v Hook, 15 NY2d 776). Having had probable cause to make an arrest, the simultaneous seizure and search of the brown box was proper (see Husty v United States, 282 US 694; Carroll v United States, 267 US 132; People v Pitts, 84 Mise 2d 708). Margett, Acting P. J., Damiani, Rabin, Shapiro and Titone, JJ., concur.